UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
ADENIKE GRAHAM, et al. : 19 Civ. 00873 (AT) (RWL)
Plaintiff, . ORDER
| : USDC SDNY
- against - ; DOCUMENT

ELECTRONICALLY FILED
DOC #:

Defendant. : DATE FILED: 3 Ha /2oee
x

NATIONAL BEVERAGE CORPORATION

 

 

 

 

 

 

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This Order resolves the discovery issue raised by the parties in regard to
Christopher Heptinstall, a third-party who Plaintiffs claim is a consultant retained in
connection with this case. (Dkt. 56.) According to his own deposition testimony, Mr.
Heptinstall, through one of his companies, Consumer Products Associates, purchases
consumer products at random, has them tested, and then hands off the results to law
firms to build false advertising cases. The instant dispute concerns the extent to which
his work and communications with counsel is protected as attorney work product.

1. Although having entered into a consulting arrangement with Plaintiffs’ co-
counsel, who appeared in this action only after deposition discovery from Mr. Heptinstall
became an issue, Mr. Heptinstall was far more than a consultant. He was directly involved
in factual underpinnings that led to filing of the action, including obtaining the consumer
product at issue, choosing a testing facility, providing it to a testing facility (thereby
implicating himself in chain of custody), obtaining and evaluating test results, and
providing those results to counsel. Defendant is entitled to full discovery of those facts.

2. The Court has reviewed the transcript of Mr. Heptinstall’s deposition. It is

quite apparent from reading the transcript that Mr. Heptinstall was not forthcoming in his

1
answers and repeatedly and evasively claimed he did not recall answers to basic
questions. Regardless whether his actions predate or post-date formal retention in this
matter, Mr. Heptinstall must answer all deposition questions posed to him with the
exception that he need not reveal the mental impressions, conclusions, opinions or legal
theories of Plaintiffs’ counsel. No such qualification applies to any communications or
events predating the December 19, 2018 consulting agreement with Brusca Law.

3. It is also evident from Mr. Heptinstall’s deposition transcript, that he may not
have searched for or produced all responsive documents to the subpoena served on him
or otherwise identify all documents withheld on the basis of an asserted privilege or
protection. Mr. Heptinstall must fully comply with the subpoena served on him and
provide a sworn statement that he has searched for and produced all responsive
documents located after a reasonable search and has identified all documents withheld
on the basis of an asserted privilege or protection.

4. The Court has reviewed the four documents involving communications with
Mr. Heptinstall and listed on a privilege log. These documents contain the mental

impressions and opinions of counsel, and need not be produced.

SO ORDERED.

Se

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: March 19, 2020
New York, New York >

Copies transmitted to all counsel of record.
